Exhibit 10.2
FORM OF AMENDED AND RESTATED AWARD AGREEMENT
     THIS AMENDED AND RESTATED AWARD AGREEMENT is entered into as of this 12th
day of February, 2009 by and between Lawson Products, Inc. (“Lawson”)
and                     (“Participant”).
     WHEREAS, the Compensation Committee of the Board of Directors of Lawson
(the “Committee”) has selected Participant to receive an award under the
Long-Term Capital Accumulation Plan of Lawson (as amended from time to time, the
“Plan”);
     WHEREAS, Participant wishes to accept that award, subject to the terms and
conditions of the Plan and this Agreement; and
     WHEREAS, in the event that Participant has previously received an award
under the Plan, it is the intention of Lawson and Participant that this
Agreement shall memorialize and govern all awards made to Participant under the
Plan;
     NOW, THEREFORE, Lawson and Participant hereby agree as follows:
     1. The award evidenced by this Agreement (the “Award”) consists of
                     (___) Shareholder Value Appreciation Rights (“SVARs”) with
an effective date of February 12, 2009. This Agreement supersedes and replaces
all previous oral or written communications between Lawson and Participant about
any award to Participant under the Plan, including but not limited to any prior
award agreement.
     2. All aspects of the SVARs evidenced by this Agreement (including but not
limited to vesting, valuation, payment and possible forfeiture) shall be
governed by this Agreement and by the Plan, a copy of which has been provided to
Participant and is hereby acknowledged by Participant, and the terms and
conditions of which are incorporated into this Agreement by reference.
     3. Without limiting the scope of Section 2, above, Participant acknowledges
that:
     (a) As a condition to retaining the SVARs constituting the Award,
Participant shall be required to enter into an employment agreement with Lawson
including confidentiality and other restrictive covenants, as described in
Section 14 of the Plan;
     (b) Any amount that would otherwise be payable to Participant or his/her
beneficiaries with respect to the SVARs constituting the Award shall be subject
to reduction in accordance with Section 13 of the Plan as a result of the
special excise tax rules described in Section 13 of the Plan; and
     (c) The Committee may amend or terminate any or all of the provisions of
the Plan and any or all of the provisions this Agreement in accordance with
Section 24 of the Plan.

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Participant and Lawson have executed this Agreement as
of the date set forth above.

                  LAWSON PRODUCTS, INC.    
 
           
 
  By:        
 
     
 
   
 
                          Participant    

2